NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE.  THESE SECURITIES HAVE BEEN SOLD IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.




CIRTRAN CORPORATION




AMENDED, RESTATED, AND CONSOLIDATED
SECURED CONVERTIBLE DEBENTURE


Original Issuance Date: December 31, 2007
Principal Amount: $3,007,317.97
No. YAG-1
Interest Amount: $1,085,471.33



This Amended, Restated, and Consolidated Secured Convertible Debenture (this
“Debenture”) is issued by CirTran Corporation, a Nevada corporation also known
as CirTran Corp. (the “Company”), to YA Global Investments, L.P. (f/k/a/ Cornell
Capital Partners, LP) (the “Holder”) in connection with the Ratification
Agreement (as defined below) and amends, restates and consolidates in their
entirety (and is given in substitution for but not in satisfaction of) the
following debentures (as each may have been amended and is currently in effect,
collectively, the “Prior Debentures”): (a) that certain Secured Convertible
Debenture dated May 26, 2005 (the “May 2005 Debenture”) originally issued by the
Company to Highgate House Funds, Ltd., and thereafter assigned to the Holder, in
the original principal amount of Three Million Seven Hundred Fifty Thousand and
00/100 Dollars ($3,750,000.00); (b) that certain Secured Convertible Debenture
dated December 30, 2005 issued by the Company to the Holder in the original
principal amount of One Million Five Hundred Thousand and 00/100 Dollars
($1,500,000.00); and (c) that certain Secured Convertible Debenture dated August
23, 2006 issued by the Company to the Holder in the original principal amount of
One Million Five Hundred Thousand and 00/100 Dollars ($1,500,000.00).  The Prior
Debentures are all merged into and superseded by this Debenture.  This Debenture
does not effect a refinancing of all or any portion of the obligations under the
Prior Debentures, it being the intention of the Company and the Holder to avoid
effectuating a novation of any such obligations.  All amounts due under the
Prior Debentures, including the principal amount of Three Million Seven Thousand
Three Hundred Seventeen and  97/100 Dollars ($ 3,007,317.97) set forth above
(the “Original Principal Amount”) and all accrued and unpaid interest through
February 22, 2013 in the amount of One Million Eighty Five Thousand Four Hundred
Seventy Three and 33/100 Dollars ($1,085,471.33) set forth above (the “Prior
Interest”) shall henceforth be evidenced by and paid, redeemed, and/or converted
in accordance with the terms and conditions of this Debenture.


FOR VALUE RECEIVED, the Company hereby promises to pay to the order of the
Holder, or its successors and assigns, (a) the Original Principal Amount (as may
be reduced in accordance with the terms and conditions hereof, the “Principal”),
(b) the Prior Interest, and (c) interest accruing on the outstanding Principal
from and after the date hereof (“Interest”), in each case as and when due,
whether upon the Maturity Date, upon acceleration or otherwise set forth herein
or in the Forbearance Agreement (as defined below).

 
 

--------------------------------------------------------------------------------

 



(1)           GENERAL TERMS.


(a)           Payment of Principal and Prior Interest.  Unless paid sooner as
provided herein or in the Forbearance Agreement, on the Maturity Date the
Company shall pay to the Holder or its assignee in whose name this Debenture is
registered on the records of the Company regarding registration and transfers of
debentures an amount in cash representing all outstanding Principal and Prior
Interest.  The “Maturity Date” shall be January 31, 2014 as may be extended at
the option of the Holder in its sole and exclusive discretion.


(b)           Interest.  Interest shall accrue on the outstanding Principal
balance hereof at an annual rate equal to five percent (5%).  Interest shall be
calculated on the basis of a 365-day year and the actual number of days elapsed,
to the extent permitted by applicable law.  Unless paid sooner as provided
herein or in the Forbearance Agreement, Interest accrued hereunder shall be paid
on the Maturity Date to the Holder or its assignee in whose name this Debenture
is registered on the records of the Company regarding registration and transfers
of debentures.


(c)           Security.  The Debenture is secured by a security interest in all
of the assets of the Company and of each of the Company’s subsidiaries as
evidenced by and further described in the Forbearance Agreement and the other
Forbearance Documents (as defined in the Forbearance Agreement).


(2)           EVENTS OF DEFAULT.


(a)           An “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


(i)           the Company’s failure to pay to the Holder any amount of
Principal, Interest, Prior Interest or other amounts when and as due under this
Debenture (including, without limitation, the Company’s failure to pay any
redemption payments or other amounts hereunder) or any other agreement between
or among the Company and/or any of its subsidiaries and the Holder, including,
without limitation, the Forbearance Agreement;


(ii)          the Company or any subsidiary of the Company commences any action
or proceeding under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto or any other action or proceeding
under any other reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
subsidiary of the Company; or there is commenced against the Company or any
subsidiary of the Company any such bankruptcy, insolvency or other action or
proceeding which remains undismissed for a period of sixty-one (61) days; or the
Company or any subsidiary of the Company is adjudicated insolvent or bankrupt;
or any order of relief or other order approving any such action or proceeding is
entered; or the Company or any subsidiary of the Company suffers any appointment
of any custodian, private or court appointed receiver or the like for it or any
of its property which continues undischarged or unstayed for a period of
sixty-one (61) days; or the Company or any subsidiary of the Company makes a
general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall state that it is unable to pay its debts
generally as they become due; or the Company or any subsidiary of the Company
shall call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or the Company or any subsidiary of
the Company shall by any act or failure to act expressly indicate its consent
to, approval of or acquiescence in any of the foregoing; or any corporate or
other action is taken by the Company or any subsidiary of the Company for the
purpose of effecting any of the foregoing;
 
2
 
 

--------------------------------------------------------------------------------

 



(iii)         the Company or any subsidiary of the Company shall default in any
of its obligations under any other debenture or any mortgage, credit agreement
or other facility, indenture agreement, factoring agreement or other instrument
under which there may be issued, or by which there may be secured or evidenced,
any indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding One Hundred Thousand and 00/100 Dollars ($100,000.00), whether
such indebtedness now exists or shall hereafter be created and such default
shall result in such indebtedness becoming or being declared due and payable;


(iv)          the Common Stock is quoted or listed for trading on any of the
following (each, a “Primary Market”) and it ceases to be so quoted or listed for
trading and shall not again be quoted or listed for trading on any Primary
Market within five (5) Trading Days (as defined below) of such delisting: (a)
the NYSE Amex, (b) New York Stock Exchange, (c) the Nasdaq Global Market, (d)
the Nasdaq Capital Market, or (e) the Nasdaq OTC Bulletin Board (“OTCBB”);


(v)           the Company or any subsidiary of the Company shall be a party to
any Change of Control Transaction (as defined below) unless this Debenture is
retired in connection with such Change of Control Transaction;


(vi)          the Company’s (A) failure to cure a Conversion Failure (as defined
below) by delivery of the required number of shares of Common Stock within five
(5) Business Days (as defined below) after the applicable Conversion Failure or
(B) notice, written or oral, to any holder of this Debenture, including by way
of public announcement, at any time, of its intention not to comply with a
request for conversion of this Debenture into shares of Common Stock that is
tendered in accordance with the provisions of this Debenture, other than
pursuant to Section 4(c) below;


(vii)         the Company shall fail for any reason to deliver the payment in
cash pursuant to a Buy-In (as defined below) within three (3) Business Days
after such payment is due;


(viii)        the Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach or default of
any provision of this Debenture or any Transaction Document (as defined below)
without regard to any cure or grace periods;


(ix)         the occurrence of a default or event of default under any other
document, instrument, or agreement between or among the Company and/or any of
its subsidiaries and the Holder; or


(x)           the occurrence of a Termination Event under and as defined in the
Forbearance Agreement.


(b)           During the time that any portion of this Debenture, is
outstanding, if any Event of Default has occurred, other than an Event of
Default arising under Section 2(a)(ii), the full unpaid Principal amount of this
Debenture, together with the Prior Interest and accrued and unpaid Interest and
other amounts owing in respect thereof, to the date of acceleration shall become
at the Holder’s election, immediately due and payable in cash.  During the time
that any portion of this Debenture is outstanding, upon the occurrence of any
Event of Default arising under Section 2(a)(ii), the full unpaid Principal of
this Debenture, together with the Prior Interest and accrued and unpaid Interest
and other amounts owing in respect thereof, shall automatically, without any
further notice, demand, or other action of any party, become immediately due and
payable in cash.  The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind, (other than required
notice of conversion) and the Holder may immediately and without expiration of
any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law.  Such declaration may
be rescinded and annulled by Holder at any time prior to payment hereunder.  No
such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon.
 
3
 
 

--------------------------------------------------------------------------------

 



(3)          REDEMPTION.  The Company at its option shall have the right to
redeem, with three (3) Business Days advance written notice (the “Redemption
Notice”), all or any portion of the Principal outstanding under this Debenture
at any time prior to the Maturity Date.  The redemption price shall be one
hundred five percent (105%) of the Principal amount redeemed plus all
outstanding Prior Interest and all accrued and unpaid Interest as of the date
redeemed (the “Redemption Date”).  Notwithstanding the foregoing, following
receipt of a Redemption Notice, the Holder shall be permitted to convert all or
any portion of the unpaid Principal, Prior Interest, and/or accrued Interest of
this Debenture not being redeemed by the Company.


(4)          CONVERSION OF DEBENTURE.  This Debenture shall be convertible into
shares of the Company’s Common Stock, on the terms and conditions set forth in
this Section 4.


(a)           Conversion Right.  Subject to the provisions of Section 4(c)
below, at any time or times on or after the Issuance Date, the Holder shall be
entitled to convert all or any portion of the outstanding and unpaid Conversion
Amount (as defined below) into fully paid and nonassessable shares of Common
Stock in accordance with Section 4(b) below, at the Conversion Rate (as defined
below).  The number of shares of Common Stock issuable upon conversion of any
Conversion Amount pursuant to this Section 4(a) shall be determined by dividing
(x) such Conversion Amount by (y) the Conversion Price (the “Conversion
Rate”).  The Company shall not issue any fraction of a share of Common Stock
upon any conversion.  If the issuance would result in the issuance of a fraction
of a share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share.  The Company shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount.


(i)           “Conversion Amount” means the portion of the Principal, Prior
Interest, and/or accrued, but unpaid, Interest to be converted, redeemed or
otherwise with respect to which this determination is being made.


(ii)           “Conversion Price” means, as of any Conversion Date (as defined
below), or other date of determination the lesser of (a) $0.10 (the “Fixed
Conversion Price”), subject to adjustment as provided herein, or (b) one hundred
percent (100%) of the lowest Closing Bid Price during the twenty (20) Trading
Days immediately preceding the Conversion Date or other date of determination.


(b)           Mechanics of Conversion.


(i)           Optional Conversion.  To convert any Conversion Amount into shares
of Common Stock on any date (a “Conversion Date”), the Holder shall (A) transmit
by facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit A (the “Conversion Notice”) to the Company and (B) if
required by Section 4(b)(iii) below, surrender this Debenture to a nationally
recognized overnight delivery service for delivery to the Company (or an
indemnification undertaking reasonably satisfactory to the Company with respect
to this Debenture in the case of its loss, theft or destruction).  On or before
the third Business Day following the date of receipt of a Conversion Notice, the
Company shall (X) if legends are not required to be placed on certificates of
Common Stock pursuant to the Securities Purchase Agreement (i) provided that the
transfer agent is participating in the Depository Trust Company’s (“DTC”) Fast
Automated Securities Transfer Program, credit such aggregate number of shares of
Common Stock to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system or (ii) if the transfer agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled which certificates shall not bear any restrictive
legends or (Y) if legends are required under the applicable law, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled which certificates shall
bear any restrictive legends.  If this Debenture is physically surrendered for
conversion and the outstanding Principal, Prior Interest, and/or accrued, but
unpaid, Interest of this Debenture is greater than the Principal, Prior
Interest, and/or accrued, but unpaid, Interest portion of the Conversion Amount
being converted, then the Company shall as soon as practicable and in no event
later than three (3) Business Days after receipt of this Debenture and at its
own expense, issue and deliver to the holder a new debenture representing the
outstanding Principal, Prior Interest, and/or accrued, but unpaid, Interest not
converted.  The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Debenture shall be treated for all purposes
as the record holder or holders of such shares of Common Stock upon the
transmission of a Conversion Notice.
 
4
 
 

--------------------------------------------------------------------------------

 


(ii)           Company’s Failure to Timely Convert.  If within three (3) Trading
Days after the Company’s receipt of the facsimile copy of a Conversion Notice
the Company shall fail to issue and deliver a certificate to the Holder or
credit the Holder’s balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon the Holder’s conversion of any
Conversion Amount (a “Conversion Failure”), and if on or after such Trading Day
the Holder purchases (in an open market transaction or otherwise) Common Stock
to deliver in satisfaction of a sale by the Holder of Common Stock issuable upon
such conversion that the Holder anticipated receiving from the Company (a
“Buy-In”), then the Company shall, within three (3) Business Days after the
Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out of pocket expenses, if any) for the shares
of Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock multiplied by (B) the
Closing Bid Price on the Conversion Date.


(iii)         Book-Entry.  Notwithstanding anything to the contrary set forth
herein, upon conversion, transfer or assignment of any portion of this Debenture
in accordance with the terms hereof, the Holder shall not be required to
physically surrender this Debenture to the Company unless (A) the Conversion
Amount is equal to the outstanding amount of this Debenture on the Conversion
Date or (B) the Holder has provided the Company with prior written notice (which
notice may be included in a Conversion Notice) requesting reissuance of this
Debenture upon physical surrender of this Debenture.  The Holder and the Company
shall maintain records showing the Principal, Prior Interest, and accrued, but
unpaid, Interest converted and the dates of such conversions or shall use such
other method, reasonably satisfactory to the Holder and the Company, so as not
to require physical surrender of this Debenture upon conversion.


(c)           Limitation on Conversions.  The Company shall not effect any
conversions of this Debenture and the Holder shall not have the right to convert
any portion of this Debenture or receive shares of Common Stock as payment of
interest hereunder to the extent that after giving effect to such conversion or
receipt of such interest payment, the Holder, together with any “affiliate” (as
defined in Rule 144 of the Securities Act) thereof, would beneficially own (as
determined in accordance with Section 13(d) of the Exchange Act and the rules
promulgated thereunder) in excess of 4.99% of the number of shares of Common
Stock outstanding immediately after giving effect to such conversion or receipt
of shares as payment of interest (such limitation shall be referred to herein as
the “Ownership Limitation”).  If the Holder has delivered a Conversion Notice
for Conversion Amount that, without regard to any other shares that the Holder
or its “affiliates” may beneficially own, would result in the issuance in excess
of the permitted amount hereunder, the Company shall notify the Holder of this
fact and shall honor the conversion for the maximum amount permitted to be
converted on such Conversion Date in accordance with Section 4(a) and, any
Conversion Amount tendered for conversion in excess of the permitted amount
hereunder shall remain outstanding under this Debenture. The provisions of this
Section 4(c) may be waived by a holder (but only as to itself and not to any
other holder) upon not less than sixty-five (65) days prior notice to the
Company.  Other holders shall be unaffected by any such waiver.


(d)           Other Provisions.


(i)           All calculations under this Section 4 shall be rounded to the
nearest $0.0001 or whole share.
 
5
 
 

--------------------------------------------------------------------------------

 



(ii)          Reservation of Common Stock.  The Company shall reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of effecting the conversion of this Debenture, such number of shares
of Common Stock as shall from time-to-time be sufficient to convert all
outstanding Principal, Prior Interest, and accrued, but unpaid, Interest under
this Debenture, based upon the Conversion Price.  If at any time the Company
does not have a sufficient number of Conversion Shares authorized and available,
then the Company shall call and hold a special meeting of its stockholders
within sixty (60) days of that time for the sole purpose of increasing the
number of authorized shares of Common Stock.


(iii)         Rule 144 Tacking Period.  The Company represents, warrants and
agrees that this Debenture is being issued solely in exchange for the Prior
Debentures and that for the purposes of Rule 144 of the Securities Act, this
Debenture shall be deemed to have been acquired and fully paid for at the same
time as the surrendered Prior Debentures, which in all cases is prior to one (1)
year from the date of issuance of this Debenture.


(iv)          Nothing herein shall limit a Holder’s right to pursue actual
damages or declare an Event of Default pursuant to Section 2 above for the
Company’s failure to deliver certificates representing shares of Common Stock
upon conversion within the period specified herein and such Holder shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security.  The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.


(5)          Adjustments to Conversion Price.


(a)           Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock.  If the Company, at any time while this Debenture is outstanding,
shall (i) pay a stock dividend or otherwise make a distribution or distributions
on shares of its Common Stock or any other equity or equity equivalent
securities payable in shares of Common Stock, (ii) subdivide outstanding shares
of Common Stock into a larger number of shares, (iii) combine (including by way
of reverse stock split) outstanding shares of Common Stock into a smaller number
of shares, or (iv) issue by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then the Fixed Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding after such event. Any adjustment made pursuant to this Section 5(a)
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend or distribution and shall
become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.


(b)           Whenever the Conversion Price is adjusted pursuant to this Section
5, the Company shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.


(c)           In case of any (i) merger or consolidation of the Company or any
subsidiary of the Company with or into another Person, or (ii) sale by the
Company or any subsidiary of the Company of more than one-half (½) of the assets
of the Company or any subsidiary of the Company in one or a series of related
transactions, the Holder shall have the right to (A) exercise any rights under
Section 2(b) above, (B) convert the aggregate amount of this Debenture then
outstanding into the shares of stock and other securities, cash and property
receivable upon or deemed to be held by holders of Common Stock following such
merger, consolidation or sale, and the Holder shall be entitled upon such event
or series of related events to receive such amount of securities, cash and
property as the shares of Common Stock into which such aggregate amount of this
Debenture could have been converted immediately prior to such merger,
consolidation or sales would have been entitled, or (C) in the case of a merger
or consolidation, require the surviving entity to issue to the Holder a
convertible debenture with a principal amount equal to the aggregate Principal
amount of this Debenture then held by the Holder, plus all Prior Interest and
accrued and unpaid Interest and other amounts owing thereon, which such newly
issued convertible debenture shall have terms identical (including with respect
to conversion) to the terms of this Debenture, and shall be entitled to all of
the rights and privileges of the Holder of this Debenture set forth herein and
the agreements pursuant to which this Debenture was issued. In the case of
clause (C), the conversion price applicable for the newly issued debenture shall
be based upon the amount of securities, cash and property that each share of
Common Stock would receive in such transaction and the Conversion Price in
effect immediately prior to the effectiveness or closing date for such
transaction.  The terms of any such merger, sale or consolidation shall include
such terms so as to continue to give the Holder the right to receive the
securities, cash and property set forth in this Section 5(c) upon any conversion
or redemption following such event.  This provision shall similarly apply to
successive such events.
 
6
 
 

--------------------------------------------------------------------------------

 


(6)          REISSUANCE OF THIS DEBENTURE.


(a)           Transfer.  This Debenture shall be freely transferrable by the
Holder without the consent of the Company or any other Person.  If this
Debenture is to be transferred, the Holder shall surrender this Debenture to the
Company, whereupon the Company will, forthwith issue and deliver upon the order
of the Holder a new debenture (in accordance with Section 6(d)), registered in
the name of the registered transferee or assignee, representing the outstanding
Principal and/or Prior Interest and accrued and unpaid interest being
transferred by the Holder and, if less than the entire outstanding Principal and
Prior Interest is being transferred, a new debenture (in accordance with Section
6(d)) to the Holder representing the outstanding Principal and Prior Interest
not being transferred if required by the Holder.  The Holder and any assignee,
by acceptance of this Debenture, acknowledge and agree that, by reason of the
provisions of Section 4(b)(iii) following conversion or redemption of any
portion of this Debenture, the outstanding Principal and/or Prior Interest
represented by this Debenture may be less than the Principal and/or Prior
Interest stated on the face of this Debenture.


(b)           Lost, Stolen, Destroyed or Mutilated Debenture.  Upon receipt by
the Company of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Debenture, and, in the case of loss,
theft or destruction, of any indemnification undertaking by the Holder to the
Company in customary form, and, in the case of mutilation, upon surrender and
cancellation of this Debenture, the Company shall execute and deliver to the
Holder a new debenture (in accordance with Section 6(d) below) representing the
outstanding Principal and Prior Interest at such time.


(c)           Debenture Exchangeable for Different Denominations.  This
Debenture is exchangeable, upon the surrender hereof by the Holder at the
principal office of the Company, for a new debenture or debentures (in
accordance with Section 6(d) below) representing in the aggregate the
outstanding Principal and Prior Interest of this Debenture, and each such new
debenture will represent such portion of such outstanding Principal and Prior
Interest as is designated by the Holder at the time of such surrender.


(d)           Issuance of New Debentures.  Whenever the Company is required to
issue a new debenture or debentures pursuant to the terms of this Debenture,
each such new debenture (i) shall be of like tenor with this Debenture, (ii)
shall represent, as indicated on the face of such new debenture(s), the
Principal remaining outstanding (or in the case of a new debenture or debentures
being issued pursuant to Section 6(a) or Section 6(c) above, the Principal
designated by the Holder which, when added to the Principal represented by the
other new debenture(s) issued in connection with such issuance, does not exceed
the Principal and Prior Interest remaining outstanding under this Debenture
immediately prior to such issuance of new debenture(s)), (iii) shall have an
issuance date(s), as indicated on the face(s) of such new debenture(s), which
is(are) the same as the Issuance Date of this Debenture, (iv) shall have the
same rights and conditions as this Debenture, and (v) shall represent accrued
and unpaid Interest from the Issuance Date and the Prior Interest remaining
outstanding.
 
7
 
 

--------------------------------------------------------------------------------

 



(7)          NOTICES.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms hereof must be in writing and
will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (c) one (1) Trading Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:


If to the Company, to:
CirTran Corporation
 
4125 S. 6000 W.
 
West Valley City, Utah 84128
 
Attention: Iehab J. Hawatmeh
 
Telephone: (801) 963-5112
 
Facsimile: (801) 963-8823
   
With a copy (which shall not
Kruse Landa Maycock & Ricks, LLC
constitute notice) to:
136 East South Temple
 
Twenty-First Floor
 
Salt Lake City, Utah 84111
 
Attention: James R. Kruse, Esq.
 
Telephone: (801) 415-3000
 
Facsimile: (801) 415-3500
   
If to the Holder:
YA Global Investments, L.P.
 
101 Hudson Street – Suite 3700
 
Jersey City, New Jersey 07030
 
Attention: Mark Angelo
 
Telephone: (201) 985-8300
 
Facsimile: (201) 985-8266
   
With a copy to:
David Gonzalez, Esq.
 
101 Hudson Street – Suite 3700
 
Jersey City, New Jersey 07302
 
Telephone: (201) 985-8300
 
Facsimile: (201) 985-8266



or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (a), (b) or (c) above, respectively.
 
8
 
 

--------------------------------------------------------------------------------

 



(8)          Except as expressly provided herein, no provision of this Debenture
shall alter or impair the obligations of the Company, which are absolute and
unconditional, to pay the Principal of, Prior Interest of, Interest and other
charges (if any) on, this Debenture at the time, place, and rate, and in the
coin or currency, herein prescribed.  This Debenture is a direct obligation of
the Company.  As long as this Debenture is outstanding, the Company shall not,
and shall cause its subsidiaries not to, (i) amend its certificate of
incorporation, bylaws or other charter documents so as to adversely affect any
rights of the Holder (which shall include combining (by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares), (ii)
repay, repurchase or offer to repay, repurchase or otherwise acquire shares of
its Common Stock or other equity securities other than as to the Underlying
Shares (as defined below) to the extent permitted or required under the
Transaction Documents, or (iii) enter into any agreement with respect to any of
the foregoing, in each case without the express written consent of the Holder.


(9)          This Debenture shall not entitle the Holder to any of the rights of
a stockholder of the Company, including without limitation, the right to vote,
to receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholders or any other proceedings of the Company, unless
and to the extent converted into shares of Common Stock in accordance with the
terms hereof.


(10)       This Debenture shall be governed by and construed in accordance with
the laws of the State of New Jersey, without giving effect to conflicts of laws
thereof.  Each of the parties consents to the jurisdiction of the Superior
Courts of the State of New Jersey sitting in Hudson County, New Jersey and the
U.S. District Court for the District of New Jersey sitting in Newark, New Jersey
in connection with any dispute arising under this Debenture and hereby waives,
to the maximum extent permitted by law, any objection, including any objection
based on forum non conveniens to the bringing of any such proceeding in such
jurisdictions.


(11)        If the Company fails to strictly comply with the terms of this
Debenture, then the Company shall reimburse the Holder promptly for all fees,
costs and expenses, including, without limitation, attorneys’ fees and expenses
incurred by the Holder in any action in connection with this Debenture,
including, without limitation, those incurred: (i) during any workout, attempted
workout, and/or in connection with the rendering of legal advice as to the
Holder’s rights, remedies and obligations, (ii) collecting any sums which become
due to the Holder, (iii) defending or prosecuting any proceeding or any
counterclaim to any proceeding or appeal; or (iv) the protection, preservation
or enforcement of any rights or remedies of the Holder.


(12)        Any waiver by the Holder of a breach of any provision of this
Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture.  The failure of the Holder to insist upon strict adherence to any
term of this Debenture on one or more occasions shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Debenture.  Any waiver must be in writing.


(13)        If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any Interest or other amount deemed Interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of
interest.  The Company covenants (to the extent that it may lawfully do so) that
it shall not at any time insist upon, plead, or in any manner whatsoever claim
or take the benefit or advantage of, any stay, extension or usury law or other
law which would prohibit or forgive the Company from paying all or any portion
of the Principal of, Prior Interest of, or Interest on this Debenture as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this indenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impeded the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such as
though no such law has been enacted.
 
9
 
 

--------------------------------------------------------------------------------

 



(14)       Whenever any payment or other obligation hereunder shall be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day.


(15)        THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS DEBENTURE OR
ANY TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS DEBENTURE.


(16)        CERTAIN DEFINITIONS.  For purposes of this Debenture, the following
terms shall have the following meanings:


(a)           “Bloomberg” means Bloomberg Financial Markets.


(b)           “Business Day” means any day except Saturday, Sunday and any day
which shall be a federal legal holiday in the United States or a day on which
banking institutions are authorized or required by law or other government
action to close.


(c)           “Change of Control Transaction” means the occurrence of (i) an
acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of fifty percent
(50%) of the voting securities of the Company (except that the acquisition of
voting securities by the Holder or any other current holder of Convertible
Securities (as defined below) of the Company shall not constitute a Change of
Control Transaction for purposes hereof), (ii) a replacement at one time or over
time of more than one-half of the members of the board of directors of the
Company which is not approved by a majority of those individuals who are members
of the board of directors on the date hereof (or by those individuals who are
serving as members of the board of directors on any date whose nomination to the
board of directors was approved by a majority of the members of the board of
directors who are members on the date hereof), (iii) the merger, consolidation
or sale of fifty percent (50%) or more of the assets of the Company or any
subsidiary of the Company in one or a series of related transactions with or
into another entity, or (iv) the execution by the Company of an agreement to
which the Company is a party or by which it is bound, providing for any of the
events set forth above in (i), (ii) or (iii).


(d)           “Closing Bid Price” means the price per share in the last reported
trade of the Common Stock on a Primary Market or on the exchange which the
Common Stock is then listed as quoted by Bloomberg.


(e)           “Common Stock” means the common stock, par value $.001, of the
Company and stock of any other class into which such shares may hereafter be
changed or reclassified.


(f)           “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock.


(g)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(h)           “Forbearance Agreement” means that certain Forbearance Agreement
dated March 1, 2012 (as may be amended, modified, supplemented and/or amended
and restated from time to time) by and among the Holder, the Company, and the
Company’s subsidiaries.


(i)            “Person” means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.
 
10
 
 

--------------------------------------------------------------------------------

 


(j)           “Ratification Agreement” means that certain Ratification Agreement
of even date herewith by and among the Holder, the Company, and the Company’s
subsidiaries ratifying the Forbearance Agreement.


(k)           “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.


(l)           “Securities Purchase Agreement” means, collectively, the
Securities Purchase Agreements that were entered into pursuant to each of the
Prior Debentures by and among the Company and the Holder, and any amendments and
supplements thereto.


(m)          “Trading Day” means a day on which the shares of Common Stock are
quoted on the OTCBB or quoted or traded on such Primary Market on which the
shares of Common Stock are then quoted or listed; provided, that in the event
that the shares of Common Stock are not listed or quoted, then Trading Day shall
mean a Business Day.


(n)           “Transaction Documents” means the Forbearance Agreement, the other
Forbearance Documents, the Ratification Agreement, the Securities Purchase
Agreement, and any other documents, instruments, and agreements delivered in
connection with the Securities Purchase Agreement including, without limitation,
the Irrevocable Transfer Agent Instructions.


(o)           “Underlying Shares” means the shares of Common Stock issuable upon
conversion of this Debenture or as payment of interest in accordance with the
terms hereof.


[Signature Page to Immediately Follow]




IN WITNESS WHEREOF, the Company has caused this Amended, Restated, and
Consolidated Secured Convertible Debenture to be duly executed by a duly
authorized officer as of the date set forth above.



 
COMPANY:
     
CIRTRAN CORPORATION,
 
a Nevada corporation
     
By: /s/ Iehab J. Hawatmeh
 
Name: Iehab J. Hawatmeh
 
Title: President & CEO
   

 
11
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


NOTICE OF CONVERSION


(To be executed by the Holder in order to Convert the Debenture)


TO:


The undersigned hereby irrevocably elects to convert US$__________ of the
principal amount of the above Debenture into Shares of Common Stock of CirTran
Corporation, according to the conditions stated therein, as of the Conversion
Date written below.


Conversion Date:
 
Applicable Conversion Price:
 
Signature:
 
Name:
 
Address:
 
Amount to be converted:
US$
 
Amount of Debenture unconverted:
US$ Principal:
   
US$ Prior Interest:
   
US$ Accrued and Unpaid Interest:
 
Number of shares of Common Stock to be issued:
 
Please issue the shares of Common Stock in the following name and to the
following address:
 
Issue to:
 
Authorized Signature:
 
Name:
 
Title:
 
Phone Number:
 
Broker DTC Participant Code:
 
Account Number:
 




